Exhibit 10.3

 


EMPLOYMENT AGREEMENT


 

THIS AGREEMENT, entered into as a condition of employment between Mothers
Work, Inc., a Delaware corporation (the “Company”), and Lisa Hendrickson (the
“Employee”) on January 18, 2008.

 

WHEREAS, the Company and the Employee have previously entered into an at will
employment relationship and desire to continue it on the terms herein in
connection with Employee’s promotion to the Position (defined below); and

 

WHEREAS, the Employee will, as a result of Employee’s particular position during
employment with the Company, continue to be provided access to trade secrets and
confidential information, including the Company’s products, suppliers, pricing,
costs and distribution processes, related to the business carried on by the
Company; and

 

WHEREAS, in an effort to protect the Company’s trade secrets and confidential
information, amongst other reasons, the Company and the Employee desire to set
forth in writing certain terms and conditions of their employment relationship
including, but not limited to, restrictions imposed upon the Employee pertaining
to use by the Employee of such information.

 

NOW, THEREFORE, THE PARTIES hereto agree that the following terms and conditions
shall govern their employment relationship, subject to approval of the Board of
Directors of the Company (the “Board”) as specified in Section 13 below.

 

1.                                       DUTIES:  The Company will continue to
employ Employee and Employee hereby accepts continued employment with the
Company as the Chief Merchandising Officer of the Company (the “Position”).
Employee shall render such services, perform such duties and act in such
capacities for the Company as may be prescribed from time to time by the
Company.

 

2.                                       TERM:  The Employee’s employment is at
will and may be terminated at any time by the Employee or by the Company with or
without cause.  For the purposes hereof, the term “cause” shall mean reasonable
job-related grounds for dismissal based on a failure or inability of the
Employee satisfactorily to perform the Employee’s job duties, disruption of the
Company’s operations, or other legitimate business reasons as determined at
Company’s discretion.  Except in the event of termination of Employee by Company
for cause, either party shall provide the other with two weeks’ advance notice
(or for Employee, such longer period as provided for in the Team Member
Handbook) prior to termination of employment.  Company may elect to pay Employee
two weeks’ pay in lieu of such notice period.

 

3.                                       EXTENT OF SERVICES:

 

                                                During her employment by the
Company, Employee will not, directly or indirectly, engage in any other business
activities or pursuits whatsoever, except: (i) activities in connection with any
charitable or civic activities, (ii) personal investments, (iii) service as an
executor, trustee or in other similar fiduciary capacity, or (iv) other
activities specifically authorized by the Compensation

 

--------------------------------------------------------------------------------


 

Committee of the Board; provided, however, that any of the foregoing exceptions
do not: (x) interfere with Employee’s performance of responsibilities and
obligations pursuant to this Agreement, or (y) create a conflict of interest
with Employee’s responsibilities to the Company.

 

4.                                       COMPENSATION AND BENEFITS:  The Company
shall pay to the Employee and the Employee agrees to accept from the Company, in
full payment for the Employee’s services hereunder, the annual salary as
indicated in an offer letter to Employee or as otherwise agreed to by the
parties.  The offer letter is incorporated by reference to the extent not
inconsistent with the terms of this Agreement.  The Employee shall receive such
benefits as are customarily provided by the Company to employees as described in
the Company’s Team Member Handbook and in the Company’s benefit summary plan
descriptions and plan documents, which are subject to change from time to time,
within the sole discretion of the Company and in accordance with applicable
law.  If the Employee gives notice of termination that is, from the last day of
employment, less than the period provided for in the Company’s Team Member
Handbook or as otherwise indicated by Company, the Employee shall forfeit any
Company benefits or other monies due (vacation, etc.).

 

5.                                       CONFIDENTIAL INFORMATION:  Confidential
Information means information which the Company regards as confidential or
proprietary and which the Employee learns or develops during or related to their
employment, including, but not limited to, information relating to:

 

a.               the Company’s products, suppliers, pricing, costs, sourcing,
design, fabric and distribution processes;

b.              the Company’s marketing plans and projections;

c.               lists of names and addresses of the Company’s employees,
agents, factories and suppliers;

d.              the methods of importing and exporting used by the Company;

e.               manuals and procedures created and/or used by the Company;

f.                 trade secrets or other information that is used in the
Company’s business, and which give the Company an opportunity to obtain an
advantage over competitors who do not know such trade secrets or how to use the
same; and

g.              software in various stages of development (source code, object
code, documentation, flow charts), specifications, models, data and customer
information.

 

Employee assigns to Company any rights Employee may have in any Confidential
Information.  Employee shall not disclose any Confidential Information to any
third-party or use any Confidential Information for any purposes other than as
authorized by the Company.

 

6.                                       SURRENDER OF MATERIALS:  The Employee
hereby agrees to deliver to the Company promptly upon request or on the date of
termination of the Employee’s employment, all documents, copies thereof and
other materials in the Employee’s possession pertaining to the business of the
Company and its customers, including, but not limited to, Confidential
Information (and each and every copy, disk, abstract, summary or reproduction of
the same made by or for the Employee or acquired by the Employee), and
thereafter to promptly return

 

2

--------------------------------------------------------------------------------


 

documents and copies thereof and other material in the Employee’s possession. 
The Employee will be responsible for the value of all Company or customer
property that is not timely returned.  Employee authorizes the Company to deduct
the fair market value of such property from any monies owed to Employee.

 

7.                                       DISCLOSURE OF INFORMATION AND
SOLICITATION OF EMPLOYEES; NON-COMPETE; CONFIDENTIAL INFORMATION OF THIRD
PARTIES:  The Employee acknowledges that the Company has developed and maintains
at great expense, a valuable supplier network, supplier contacts, many of which
are of longstanding, product designs, and other information of the type
described in paragraph 5 of this Agreement, and that in order to pursue
Employee’s employment gainfully under the Agreement, Employee will be given
Confidential Information concerning such suppliers and products, including
information concerning such suppliers’ purchasing personnel, policies,
requirements, and preferences, and such product’s design, manufacture and
marketing.

 

a.               Accordingly, the Employee agrees that during the period of
Employee’s employment and for twenty-four (24) months after termination of
employment with the Company by Employee or by Company, for any reason, with or
without cause, the Employee will not directly or indirectly:

 

(i) on Employee’s behalf or on behalf of any other person or entity, perform any
act with respect to the design, manufacture, sale, attempted sale or promotion
of the sale of any Conflicting Product.

 

(ii) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit Employee’s name to be used in
connection with any:  (a) entity offering for sale or contemplating offering for
sale any Conflicting Product, or (b) any entity which during the twenty-four
(24) month period prior to such termination was contacted by or the
responsibility of the Employee or any person under the Employee’s supervision or
direction; this includes applicable agents and suppliers, or (c) Competing
Business, or (d) any entity which would require by necessity use of Confidential
Information.

 

The term “Conflicting Product” shall mean any product, process or service which
is the same as, similar to, or in any manner competitive with any Company
product (which includes third-party products that are distributed by Company),
process, or service.  Conflicting Product includes, but is not limited to
maternity and nursing apparel and related accessories.

 

The term “Competing Business” shall mean any business or enterprise engaged in
the design, manufacture or sale of any maternity or nursing apparel or related
accessories, or in any other business engaged in by the Company at the time of
Employee’s termination of employment from the Company within:  (x) a state or
commonwealth of the United States or the District of Columbia, or (y) any
foreign country, in which the Company

 

3

--------------------------------------------------------------------------------


 

has engaged in any such business within the prior year or has undertaken
preparations to engage.

 

b.              During the period of Employee’s employment by the Company and
for twenty-four (24) months thereafter, the Employee will not induce, attempt to
induce or in any way assist any other person in inducing or attempting to induce
any employee or agent of the Company to terminate their relationship with the
Company.  Further, during such period Employee will not directly or indirectly,
on Employee’s own behalf or on behalf of any other person or entity employ or
solicit for employment any current or former Company employee or agent.

 

c.               If there is a breach or threatened breach of any of the
foregoing provisions of this section, or any other obligation contained in this
Agreement, the Company shall be entitled to an injunction restraining the
Employee from any such breach without the necessity of proving actual damages,
and the Employee waives the requirement of posting a bond.  Nothing herein,
however, shall be construed as prohibiting the Company from pursuing other
remedies for such breach or threatened breach.

 

d.              Employee agrees not to disclose to Company or use for its
benefit any confidential information that Employee may possess from any prior
employers or other sources.

 

8.                                       OTHER CONDITIONS OF EMPLOYMENT:  The
Employee shall be subject to other terms and conditions of employment as set
forth in the prevailing Company: (a) Team Member Handbook, (b) bonus or equity
incentive programs, and (c) any other Company policies or benefits, all of which
shall be subject to interpretation and change from time to time at the sole
discretion of the Company.

 

9.                                       GOVERNING LAW AND RELATED MATTERS: This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania.  Employee agrees that in the event of
any violation of this Agreement, or any other matter arising out of or relating
to this Agreement, an action may be removed to or commenced by Employer in any
federal or state court of competent jurisdiction in the Commonwealth of
Pennsylvania.  Employee hereby waives, to the fullest extent permitted by law,
any objection that Employee may now or hereafter have to such jurisdiction or to
the laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that such suit, action or proceeding has been brought in an
inconvenient forum.  Employee agrees that effective service of process may be
made upon Employee by mail to any address Employee has provided to Company.  In
the event Employer files suit against Employee for any reason, or in the event
Employer is otherwise involved in litigation concerning this Agreement or the
employment relationship between the parties, and a court of competent
jurisdiction finds in favor of Employer on any such matter, Employee shall
reimburse Employer its reasonable costs and attorney’s fees incurred in
connection with such suit.

 

4

--------------------------------------------------------------------------------


 

The various parts of this Agreement are intended to be severable.  Should any
part be rendered or declared invalid be reason of any legislation or by a decree
of a court of competent jurisdiction, such part shall be deemed modified to the
extent required by such legislation or decree and the invalidation or
modification of such part shall not invalidate or modify the remaining parts
hereof.  Without limiting the generality of the foregoing, if the scope of any
covenant contained in this Agreement is too broad to permit enforcement to its
full extent, such covenant shall be enforced to the maximum extent permitted by
law.  The Employee agrees that such scope may be judicially modified
accordingly.

 

10.           ASSIGNMENT:  The Company may assign its interest in connection
with this Agreement to any successor to all or substantially all of its assets
and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise, provided that such successor assumes in
writing all of the obligations of the Company under this Agreement.

 

11.           ENTIRE AGREEMENT:  This Agreement supersedes and replaces any and
all prior terms of Employee’s employment relationship with the Company,
including, without limitation, those contained in the Employment Agreement dated
November 28, 2001 between the Company and Employee.  This Agreement represents
the full and complete understanding between the Company and the Employee with
respect to the subject matter hereof and supersedes all prior representations
and understandings, whether oral or written and, except as provided for herein,
shall not be modified except upon written amendment executed by Employee and an
officer of Company holding the position of Vice President or above.

 

12.           ACKNOWLEDGMENT:  Employee acknowledges that Employee was provided
with an unsigned copy of this Agreement in advance of continuing employment, and
was accorded ample opportunity to read, ask questions, seek clarification, and
seek whatever counsel relative to the Agreement Employee desired.  Employee
further acknowledges receipt of a signed copy of this Agreement and that
Employee has read and understands all of its terms and conditions.

 

13.          APPROVAL OF BOARD OF DIRECTORS:  The promotion of the Employee to
the Position and the effectiveness of this Agreement are each subject in all
respects to the approval of the Board.  Absent Board approval, this Agreement
shall not be considered effective and will be considered null and void.

 

IN WITNESS WHEREOF, the parties have executed this instrument the day and year
above and below written.

 

MOTHERS WORK, INC.

EMPLOYEE

 

 

By:

    /s/ Dan W. Matthias

 

By:

    /s/ Lisa Hendrickson

Title: Chief Executive Officer

Printed Name:

Lisa Hendrickson

Date:

January 18, 2008

 

Date:

January 18, 2008

Executed At:

  Philadelphia, PA

 

Executed At:

  Philadelphia, PA

 

5

--------------------------------------------------------------------------------